Citation Nr: 9914840	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  86-30 873	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement an evaluation in excess of 50 percent for 
undifferentiated schizophrenia prior to December 28, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to May 
1978.

By a rating decision dated in March 1985, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, confirmed and continued a 50 
percent rating for the veteran's service-connected 
schizophrenia.  In a statement received at the M&ROC in 
October 1985, the veteran stated that he felt his service-
connected disability had worsened, requiring recent 
hospitalization.  The Board construes this October 1985 
statement as a timely notice of disagreement with the March 
1985 rating decision rather than a reopened claim.  The M&ROC 
confirmed and continued the 50 percent evaluation in a rating 
decision dated in February 1986.  A statement of the case was 
issued in September 1986, and a substantive appeal was 
received thereafter, that same month.  On March 9, 1987 the 
Board issued a decision denying a rating in excess of 50 
percent for service-connected schizophrenia.

The 50 percent evaluation was confirmed and continued in 
multiple subsequent rating decisions up through December 
1993.  In February 1995, however, the  M&ROC granted a 100 
percent evaluation for schizophrenia effective December 28, 
1994, the date of VA medical reports evincing increased 
disability.

This case was certified to the Board in October 1997 on an 
appeal of an October 1996 rating decision in which the M&ROC 
determined that VA rehabilitation communications dated in 
1984 did not constitute an informal claim for a total rating 
based upon individual unemployability due to service-
connected disability. 

After the case was received at the Board, the Board, on its 
own motion, by the authority granted to the Chairman in 
38 U.S.C.A. § 7103 (West 1991 & Supp. 1998), ordered 
reconsideration of the March 9, 1987 Board denial of a rating 
in excess of 50 percent for the service-connected 
schizophrenia.  The case is now before an expanded 
reconsideration panel of the Board.  This decision by the 
reconsideration panel replaces the decision of March 9, 1987, 
and is the final decision of the Board.  

The issue certified on appeal to the Board in October 1997, 
as to whether or not VA rehabilitation communications dated 
in 1984 constituted an informal claim for a total rating 
based on individual unemployability due to single service-
connected disability, is rendered moot by the decision 
contained herein pursuant to 38 C.F.R. § 4.16(c) (1996).


FINDINGS OF FACT

1.  The veteran was reported to be permanently medically 
infeasible for VA vocational rehabilitation by a VA certified 
rehabilitation counselor and counseling psychologist in a 
letter dated October 9, 1984.

2.  The record establishes that the veteran's service-
connected psychosis has been productive of total social and 
industrial inadaptibility since October 9, 1984.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
service-connected schizophrenia, effective from October 9, 
1984, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9204 (1984); 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1988); 38 C.F.R. 
§ 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his schizophrenia is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim for 
entitlement to an increased rating and that no further 
assistance to the veteran with respect to the claims is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the disability at issue.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Service connection for chronic undifferentiated schizophrenia 
was granted in an October 1978 rating decision.  In that 
rating decision, a temporary total hospitalization rating was 
assigned from June 2nd through July 31, 1978, and a 10 
percent rating was assigned effective from August 1, 1978.  
With the exception of multiple intervening temporary total 
hospitalization ratings, the 10 percent rating was continued 
for the schizophrenia until a September 1983 rating decision 
increased the evaluation to 50 percent, effective from June 
12, 1983.  An unappealed rating decision in September 1984 
confirmed and continued the 50 percent evaluation.  This 
determination was the last final rating determination prior 
to the reopened claim at issue.  38 U.S.C.A. § 7105 (West 
1991).  

In an October 9, 1984 letter of record, a VA certified 
rehabilitation counselor and counseling psychologist, opined, 
inter alia, that the veteran was not feasible for vocational 
rehabilitation and simply not able to function with the 
required level of alertness which is required in the 
competitive job market.  The counselor recommended that the 
veteran be found permanently medically infeasible due to the 
chronic nature and very lengthy history of psychoneurotic 
involvement.  In November 1984, a VA vocational 
rehabilitation panel unanimously affirmed a finding of 
permanent medical infeasibility status for the veteran for 
vocational rehabilitation.  

The veteran underwent VA psychiatric examination in January 
1985.  In the report of that examination, a VA physician 
diagnosed chronic undifferentiated schizophrenia with 
paranoid and affective features.  The prognosis was poor and 
the examiner assessed the veteran's incapacity as marked, 
with paranoid ideation which made it difficult for the 
veteran to function at work and to interact with people.  The 
examiner added that the veteran's defenses were extremely 
fragile and that he did not cope well with situational 
stress.  

Also in January 1985, a VA social and industrial survey of 
the veteran was conducted.  In the report from the survey, 
the examiner noted that the veteran was an outpatient at a VA 
Mental Health clinic and receiving medications which caused 
drowsiness and nervousness.  The social worker opined that 
there was some potential for gainful employment, but that the 
veteran required very close vocational and supportive 
counseling before attempting to enter another vocational 
rehabilitation program.  

VA examinations and mental health clinic assessments 
conducted in the years intervening January 1985 and December 
28, 1994 revealed prognoses of fair to poor and social and 
industrial surveys performed during that time showed no more 
than slim potential for employment.  

As mentioned, the veteran is currently rated as 100 percent 
disabled effective from December 28, 1994, the date of the 
veteran's admission to a VA Medical Center for chronic 
paranoid schizophrenia and substance abuse; a Global 
Assessment of Functioning (GAF) score of 25-40 was assigned.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earning capacity 
resulting from the veteran's disability and its residuals in 
civil occupations.  38 C.F.R. § 4.1.

During the pendency of the appeal, the rating criteria for 
psychotic disorders were amended.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  

Prior to February 3, 1988, the criteria for a 100 percent 
rating required active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptibility.  
38 C.F.R. § 4.132, Diagnostic Code 9204.  Effective February 
3, 1988, the criteria were amended by replacing complete with 
total social and industrial inadaptibility.  53 Fed.Reg. 21-
24 (Jan. 4, 1988); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1988).

Further, under the Rating Schedule in effect between February 
3, 1988, and November 7, 1996, undifferentiated schizophrenia 
hinged on the veteran's social and industrial impairment and 
the presence of psychotic manifestations.  A 50 percent 
evaluation is warranted for paranoid schizophrenia where 
there is considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation requires that the 
psychoneurotic symptoms be of such severity as to be 
productive of severe social and industrial inadaptability.  A 
100 percent evaluation requires active psychotic 
manifestations be of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. Part 4, Diagnostic Code 
9204 (1996).  Further, when the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation will be 
assigned.  38 C.F.R. § 4.16(c) (1996). 

An effective date for an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year of such date, otherwise 
the effective date shall be the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (1998).  It is 
incumbent upon the Board to examine all communications in the 
claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2) 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

After a careful review of the record, the Board is of the 
opinion that the record demonstrates the veteran's 
schizophrenia was productive of total social and industrial 
inadaptibility as of October 9, 1984.  The above-cited 
October 9, 1984, letter from a certified VA rehabilitation 
counselor established that the veteran was deemed not 
feasible for vocational rehabilitation and that he should be 
found permanently medically infeasible due to the chronic 
nature and very lengthy history of psychosis.  The vocational 
rehabilitation panel confirmed a finding of permanent medical 
infeasibility for vocational rehabilitation the next month.  
The Board is of the opinion that this vocational 
rehabilitation material constitutes both an informal claim 
for benefits and clinical data upon which a conclusion can be 
made that the veteran was totally socially and industrially 
inadaptible.  Moreover, the VA examination conducted in 
January 1985 resulted in a finding of marked impairment due 
to psychosis and his prognosis was determined to be poor.  
Review of the clinical record since January 1985 reveals 
continuous hospitalizations due to exacerbation of 
schizophrenia, and VA examinations and mental health clinic 
assessments showed no more than slim potential for 
employment.  

In light of these circumstances, the Board finds that the 
severity of the veteran's service-connected psychosis 
warranted a total schedular rating since being declared 
infeasible for vocational rehabilitation on October 9, 1984.




ORDER

A 100 percent schedular evaluation for service-connected 
schizophrenia is granted effective October 9, 1984, subject 
to controlling regulations governing the payment of monetary 
benefits.  



			
	F. JUDGE FLOWERS	WARREN W. RICE, JR.



		
	U. R. POWELL 



			
	S. L. KENNEDY	R. F. WILLIAMS



		
	ALAN S. PEEVY





 Department of Veterans Affairs

